DETAILED ACTION
Election
Claims 13-14, 17-18, and 21-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 13, 2020.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder – “part,” in this case – that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: 
The “first mounting part” of claims 15, 19, and 20;
The “second mounting part” of claims 15, 19, and 20;
The “plasma processing part” of claims 15, 19, and 20;
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The first mounting part (24) is being interpreted as a table in accordance with Figures 1 and 2. 
The second mounting part (33) is being interpreted as a table in accordance with Figures 1 and 2.
The plasma processing part (50) will be interpreted as chamber comprising a power source (54b) in accordance with paragraph [0076].
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Objections
Claim 15 is objected to for grammatical reasons. The fifth line reads, “a transport part…removing the object to be processed.” For clarity the examiner recommends inserting for or configured to before “removing”/to remove.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 15 and its dependents are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed had possession of the claimed invention. Claim 15 recites the feature of a “storage,” but the original disclosure does not include this term. Although the specification discloses a “storage part,” this is not reducible to a “storage,” as the former is a nonce term which lacks content. By definition, then, a placeholder cannot be relied upon to predicate a term with concrete meaning, like “storage.” The examiner notes that “storage part” is defined by paragraph [0026] as a “carrier” – it is suggested that the applicant either: (1) use the term carrier, or (2) revert to “storage part,” which will then be interpreted under 112(f) as denoting a carrier.
Similarly, claim 15 recites an “outer mask storage,” which is not supported by the written description. Although the specification recites an “outer mask storage part,” this, being a vapid nonce term, cannot be used as support for another term which possesses content, like “storage.” For this reason, the recitation of “outer mask storage” is new matter.
The final paragraph of claim 15 recites a “second robot,” but the original disclosure does not support this feature. At best, paragraph [0053] describes an “arm including a joint” – there is no mention of a robot. As such, this term constitutes new matter. 
Claim 19 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. For those reasons immediately aforementioned, the claim 19 recitation of “storage,” “outer mask storage,” and “second robot” constitutes new matter.
Claim 20 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. For those reasons immediately aforementioned, the claim 20 recitation of “storage,” “outer mask storage,” and “second robot” constitutes new matter.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 15 and its dependents are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The second page of claim 15 recites a “lower end of the frame portion having a first surface contacting a surface of the object to be processed on four corners of the surface provided with a pattern portion.” It is unclear whether “four corners of the surface” refers to the object or the frame portion. Clarification is required. To advance prosecution, the examiner will accept the prior art disclosure of a frame fitted over a substrate as satisfying the contested limitation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 15-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffmann et al., US 2009/0098293, in view of Kurita et al., US 2017/0084880, and Riordan et al., US 2011/0027463.
Claim 15: Hoffmann discloses a plasma processing apparatus, comprising (Fig. 1):
An accumulating part (~4);
A storage (4) for storing an object to be processing [0041];
A transport part connected to the accumulating part for removing the object to be processed from the latter, including:
A first housing (2) at atmospheric pressure [0042];
A first robot (5) disposed in the first housing;
An outer mask storage (8) disposed in the first housing and storing an outer mask;
A first mounting part (6) disposed in the first housing [0043];
A load lock part connected to the transport part, including:
A load lock chamber (9) capable of maintaining a vacuum atmosphere [0043];
A second mounting part disposed in the load lock chamber;
A vacuum transport part connected to the load lock part, including:
A second housing (1) capable of maintaining a vacuum atmosphere [0047];
A second robot (13) disposed in the second housing;
A plasma processing part connected to the vacuum transport part [0035].
Regarding the structure of the plasma processing part, Hoffmann is silent, but Figure 2B of Kurita depicts an exemplary plasma chamber. The system comprises an outer mask (70) overlaying a substrate (50) within a chamber (202), as well as a power source (236) for generating the plasma [0032]. Further, Figure 1 depicts first (142) and second (112) transfer robots each comprising an arm to facilitate substrate conveyance. It would have been obvious to integrate these mechanisms within Hoffmann’s system to achieve the predictable results of plasma generation and substrate transfer, respectively. 
Continuing, Figure 2C of Kurita illustrates the structure of an exemplary mask (270) for use within the context of plasma processing. As shown, the mask comprises a base portion exhibiting a plate shape and including an opening in a central region (Fig. 2C). The sides of the mask can be taken as the claimed “frame portion…provided along a periphery of a surface of the base portion.” As the mask contacts the object to be processed at an edge region, a lower end of the frame portion necessarily contacts said object “at four corners” [0032]. Given the art-recognized suitability of this design, it would have been obvious to utilize this mask-type for the purpose of preventing deposition in select regions of the workpiece. 
Lastly, apropos of the accumulating part, Riordan provides a stand (130) for supporting a “storage,” or pod, containing the workpieces [0022]. In addition, an opening and closing door (131) is disposed between the accumulating part and the transport part (120). It would have been obvious for Hoffmann to adopt this configuration to provide selective atmospheric isolation of the transport part from the outside environment. 
Claim 16: Figure 2B of Riordan shows a stopper (270) protruding from the lower end of the mask frame to prevent its horizontal displacement [0029]. The number of stoppers used can be resolved through routine experimentation, as it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8).
 Claims 19-20: Hoffmann executes the steps of mounting the workpiece onto the first mounting part (6) via the first robot (5), removing a mask from the outer mask storage (7) to mount it on the workpiece being supported by the first mounting part [0043], and transferring the workpiece sequentially to the load lock chamber (9) and then to the plasma processing part (10c). Automating the sequence is a matter of ordinary skill – it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art (In re Venner, 120 USPQ 192).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716